Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 16 October 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                      16 October 1781
                  
                  Transactions of the night 14 & 15th instant, at the French opened before York town.
                  On the night between the 14th and l5th instant, The breach was mounted by the Regiments of Gatinois and Royal Deux ponts commanded by the Baron de Viomenil, to which were added four companies of auxiliary Grenadiers.  We had resolved to attack as soon as dark, the two redoubts on the left of the Ennemy, that were detached from the rest of their works.  The Marquis de La fayette undertook that on our right with the American troops;  The Baron de Viomenil, that on our Left with the French troops. 400 Grenadiers opened the attack, commanded by the Count William de Deux ponts and Mr de L’Estrade Lieutenant Colonel of Gatinois, the attack was supported by the Regiment of Gatinois.  The Mis de La fayette and the Baren de Viomenil made such a vigorous and strong disposition of their troops that they took the two redoubts, sword in hand, and killed wounded or took the greatest part of those who defended them.  The number of prisoners amounts to 68 L Major and 6 officers included. The Regiment has been made up joining these two redoubts by communications on the right of our 2d parallell.  The Batteries of the American troops are going to be erected there, which with those of the French will quite encompass Cornwallis and fire upon his town in a manner that will certainly be very hurtful to him.  The troops, both American and French have shewn the most distinguished courage.  The Count William Des deux ponts has been lightly wounded by a canon ball that covered his face and hands with small stones, he is not in the Least danger.  The Chevalier de Lameth Adjutant quarter master general, has been severely wounded in both knees, by two different musket balls.  Mr de Sireuit captain of the Chasseurs of the Regiment of Agenois and two other officers of the same Regiment have been wounded.  Tis the third time that Mr De Sireiul, Captain of chasseurs of the Regt of Agenois and two others officers of the same regiment, have been wounded. ‘Tis for the third time that Mr de Sireuit tho’ very young, has been wounded,  unluckily, this time, the Wound is very considerable.  We have had 100 Men either killed or wounded.  The Troops are full of the highest praises on Baron de Viomenil, who likewise has been exceedingly pleased with their courage and firmness.  I have ordered two days pay to be distributed to the four Companies of Grenadiers and chasseurs of the Regiments of Gatinois and Royal Deux ponts, besides a more considerable reward granted to the ax bearers and Carpenters who have opened the road for the troops, in the abbatis and palissadoes.
                  
               